DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jihun Kim on 11/04/2021.

This listing of claims will replace all prior versions and listings of claims in the application:

Listing of Claims:
1. (Currently Amended) A pneumatic tire comprising:
a tread configured to come in contact with a road surface;
an inner liner;
a pair of beads, each bead of the pair of beads including a bead core, a bead filler, and a reinforcement material;

a pair of side walls, each side wall of the pair of side walls extending from the tread to each respective bead and forming a shoulder; and
a belt layer disposed between the carcass and the tread,
wherein the reinforcement material is adjacent to its respective turn-up portion of the carcass,
wherein an end point of the reinforcement material closest to the tread is spaced apart from an end point of the bead filler closest to the tread,
wherein the carcass includes a first carcass layer and a second carcass layer, the first carcass layer is closer to a wheel than the second carcass layer, the second carcass layer is closer to the belt layer than the first carcass layer, and the second carcass layer has the pair of turn-up portions, and
wherein an end point of the first carcass layer is positioned underneath a bottom surface of each respective bead core, and an end point of each turn-up portion of the second carcass layer is positioned in a radial direction of the tire that is within a side surface of each respective bead core.


wherein an end point of the reinforcement material closest to the wheel is positioned adjacent to the side surface of each respective bead core.

3. (Previously Presented) The pneumatic tire of claim 1,
wherein the reinforcement material includes one or more steel wires configured to be bent in a temperature range of 15°C to 45°C.

4. (Cancelled)

5. (Previously Presented) The pneumatic tire of claim 1,
wherein the end point of the reinforcement material closest to the tread is spaced 5 mm to 10 mm apart from the end point of the bead filler closest to the tread.

6-7. (Cancelled)

8. (Currently Amended) The pneumatic tire of claim 1,
wherein the end point of each turn-up portion of the second carcass layer is spaced 5 mm to 7 mm apart from the reinforcement material.
Comments
Claims 1 and 8 have been amended by Examiner’s Amendment to place this case in condition of allowance.  
Support of the claim amendments can be found in at least FIG. 5 and page 9 of the original specification dated 11/07/2019. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sakamoto et al. (US 5,656,108): teaches a pneumatic tire comprising a carcass comprised of a first carcass layer (20) and a second carcass layer (21).  However, Sakamoto et al. fails to anticipate and/or render obvious “an end point of the first carcass layer is positioned underneath a bottom surface of each respective bead core, and an end point of each turn-up portion of the second carcass layer is positioned in a radial direction of the tire that is within a side surface of each respective bead core” in combination with the remaining claimed subject matter of claim 1. 
JP’112 (JP 09-188112): teaches a pneumatic tire comprising a carcass comprised of: a first carcass layer (6A) and a second carcass layer (6B).  However, JP’112 fails to anticipate and/or render obvious “an end point of the first carcass layer is positioned underneath a bottom surface of each respective bead core, and an end point of each turn-up portion of the second carcass layer is positioned in a radial direction of the tire that is 
JP’044 (JP 2007-191044): teaches a pneumatic tire comprising a carcass comprised of: a first carcass layer (6) and a second carcass layer (7).  However, JP’004 fails to anticipate and/or render obvious “an end point of the first carcass layer is positioned underneath a bottom surface of each respective bead core, and an end point of each turn-up portion of the second carcass layer is positioned in a radial direction of the tire that is within a side surface of each respective bead core” in combination with the remaining claimed subject matter of claim 1.
Ide (US 6,253,816): teaches a pneumatic tire comprising a belt reinforcing layer 10 (“reinforcement material”); however, Ide fails to anticipate and/or render obvious the specific carcass structure required by claim 1.
JP’657 (JP 2010-036657): a pneumatic tire comprising a reinforcement material (8); however, JP’657 fails to anticipate and/or render obvious the specific carcass structure required by claim 1.
JP’221 (JP 2011-084221): a pneumatic tire comprising a reinforcement material (7); however, JP’221 fails to anticipate and/or render obvious the specific carcass structure required by claim 1.
JP’719 (JP 2001-219719): a pneumatic tire comprising a reinforcement material (6); however, JP’719 fails to anticipate and/or render obvious the specific carcass structure required by claim 1.
JP’913 (JP 08-300913): a pneumatic tire comprising a carcass comprised of: a first carcass layer 6A and a second carcass layer 6B and a reinforcement material 12.  However, JP’913 fails to anticipate and or render obvious the specific carcass structure and the specific arrangement of the reinforcement material required by claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KENDRA LY/ Primary Examiner, Art Unit 1749                                                                                                                                                                                                       11/04/2021